                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JAMES NELSON,

               Plaintiff,

       vs.                                                   Civ. No. 19-907 RB/KK

STATE FARM FIRE & CASUALTY
COMPANY,

               Defendant.

                 ORDER ADOPTING JOINT STATUS REPORT AND
               PROVISIONAL DISCOVERY PLAN WITH CHANGES AND
                   SETTING CASE MANAGEMENT DEADLINES

       THIS MATTER came before the Court at a Telephonic Rule 16 Initial Scheduling

Conference held on November 8, 2019. Following a review of the attorneys’ Joint Status Report

and Provisional Discovery Plan (Doc. 7), filed October 29, 2019, and after conferring with counsel,

the Court adopts the Joint Status Report and Provisional Discovery Plan modified as follows:

       a)      Maximum of 25 Interrogatories by each party to any other party;

       b)      Maximum of 25 Requests for Production by each party to any other party;

       c)      Maximum of 25 Requests for Admission by each party to any other party;

       d)      Maximum of 8 depositions by each party; and,

       e)      Depositions are limited to 4 hours, except for depositions of parties and experts,

               which are limited to 7 hours, all unless extended by agreement of the parties.

       The following case management deadlines have been set:

       a)      Deadline for Plaintiff to amend and join additional
               parties by written consent or to seek the Court’s leave
               to amend and join additional parties in compliance
               with Fed. R. Civ. P. 15(a)(2):                               December 15, 2019

       b)      Deadline for Defendant to amend and join additional
                    parties by written consent or to seek the Court’s leave
                    to amend and join additional parties in compliance
                    with Fed. R. Civ. P. 15(a)(2):                                          December 31, 2019

           c)       Plaintiff’s Rule 26(a)(2) expert disclosures1:                          February 28, 2020

           d)       Defendant’s Rule 26(a)(2) expert disclosures1:                          April 1, 2020

           e)       Termination date for discovery2:                                        June 15, 2020

           f)       Motions relating to discovery to be filed by3:                          July 6, 2020

           g)       Pretrial motions other than discovery motions (including
                    motions which may require a Daubert hearing) filed by:                  July 16, 2020

           h)       Pretrial Order: Plaintiff to Defendant by:                              September 21, 2020
                                    Defendant to Court by:                                  October 5, 2020

           Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express, written approval obtained for any modification of the case

management deadlines set forth herein. Any requests for additional discovery must be submitted

to the Court by motion before the expiration of the discovery. The parties must supplement their

disclosures or discovery responses pursuant to Fed. R. Civ. P. 26(e)(1) within twenty-one (21)

days of learning any disclosure or response is incomplete or incorrect. After the close of discovery,

parties must supplement their disclosures or discovery responses as soon as possible, but no later

than three (3) days after learning of the need to supplement.




1
 Parties must disclose the names of all expert witnesses, the subject matter on which the experts will present evidence,
and a summary of the facts and opinions to which the experts are expected to testify by this date. Experts who are
retained or specifically employed to provide expert testimony must also submit an expert report by this date. See Fed.
R. Civ. P. 26(a)(2). The parties must have their retained expert(s) ready to be deposed at the time they identify them
and provide their reports. Expert witnesses who are not required to provide a written report may be deposed before
summary disclosure.
2
    Discovery must be completed on or before this deadline.
3
    This deadline should not be construed to extend the twenty-one day time limit in D.N.M.LR-Civ. 26.6.

                                                           2
IT IS SO ORDERED.



                    __________________________________________
                    KIRTAN KHALSA
                    UNITED STATES MAGISTRATE JUDGE




                      3
